DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-16 of U.S. Patent No. 10,203,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent claims a phase difference film having a phase difference control component and a display element comprising the same, wherein the phase difference control component comprises a base material and a phase difference control layer formed on a photo-alignment film, which have all the technical features as recited in the instant claims 19-35. In addition, combining a quarter wave phase difference plate or other optical layers onto the phase difference control component to render a desired optical element is a common practice well-known in the art. Therefore, .
Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-19 of U.S. Patent No. 10,481,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent claims a phase difference film having a phase difference control component and a display element comprising the same, wherein the phase difference control component comprises a base material and a phase difference control layer formed on a photo-alignment film, which have all the technical features as recited in the instant claims 19-35. In addition, combining a quarter wave phase difference plate or other optical layers onto the phase difference control component to render a desired optical element is a common practice well-known in the art. Therefore, it would have been obvious that the instantly claimed invention is unpatentable over the conflicting US patent 10,481,436.
Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,824,015. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent claims a phase difference film having a phase difference control component and a display element comprising the same, wherein the phase difference control component comprises a base material and a phase difference control layer formed on a photo-alignment film, which have all the technical features as recited in the instant claims 19-35. In addition, combining a quarter wave phase difference plate or other optical layers onto the phase difference control component to render a desired .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RUIYUN ZHANG/
Primary Examiner, Art Unit 1782